UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7414


EDWARD JAMES EGAN,

                       Petitioner - Appellant,

          v.

HAROLD CLARKE, Director, Virginia Dept of Corrections,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:14-cv-00039-MSD-TEM)


Submitted:   December 16, 2014               Decided:   December 19, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edward James Egan, Sr., Appellant Pro Se.       Aaron Jennings
Campbell, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Edward James Egan seeks to appeal the district court’s

order    dismissing       as    successive            his    28    U.S.C.      § 2254    (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate            of    appealability.          28 U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue     absent     “a       substantial        showing          of    the    denial    of     a

constitutional       right.”           28       U.S.C.      § 2253(c)(2).           When      the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating             that    reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.    Cockrell,        537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Egan has not made the requisite showing.                                 Accordingly, we

deny    Egan’s     motion       for    a    certificate           of    appealability         and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal     contentions           are    adequately        presented      in    the



                                                 2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3